United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-40826
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSÉ PABLO RIOS-RAMIREZ,


                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-750-1
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     José Pablo Rios-Ramirez appeals his guilty plea conviction

and sentence for importing more than five kilograms of cocaine in

violation of 21 U.S.C. §§ 952 and 960.   Rios contends that he was

entitled to a “mitigating role” sentence reduction under U.S.S.G.

§ 3B1.2 because he was a “mere courier.”    His role as a courier

does not alone entitle him to a reduction under § 3B1.2, and the

district court did not clearly err by declining to award the

reduction where Rios transported over 30 kilograms of cocaine

into the United States in exchange for a negotiated fee of at

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40826
                                -2-

least $10,000.   See United States v. Buenrostro, 868 F.2d 135,

137-38 (5th Cir. 1989).

     Rios also contends that the statutes under which he was

convicted are facially unconstitutional under Apprendi v. New

Jersey, 530 U.S. 466 (2000).   As Rios acknowledges, his

contention is foreclosed by this court’s precedent, and he raises

the issue solely to preserve it for possible Supreme Court

review.   See United States v. Slaughter, 238 F.3d 580, 582 (5th

Cir. 2000), cert. denied, 532 U.S. 1045 (2001).

     The district court’s judgment is AFFIRMED.